
	
		II
		110th CONGRESS
		1st Session
		S. 1801
		IN THE SENATE OF THE UNITED STATES
		
			July 17, 2007
			Mrs. Clinton introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To require a study on the relocation of the Sector
		  Buffalo facilities of the Coast Guard, and for other purposes.
	
	
		1.Study of relocation of Coast
			 Guard Sector Buffalo facilities
			(a)PurposesThe purposes of this section are—
				(1)to authorize a
			 project study to evaluate the feasibility of consolidating and relocating Coast
			 Guard facilities at Coast Guard Sector Buffalo within the study area;
				(2)to obtain a
			 preliminary plan for the design, engineering, and construction for the
			 consolidation of Coast Guard facilities at Sector Buffalo; and
				(3)to distinguish
			 what Federal lands, if any, shall be identified as excess after the
			 consolidation.
				(b)DefinitionsIn
			 this section:
				(1)CommandantThe
			 term Commandant means the Commandant of the Coast Guard.
				(2)Sector
			 buffaloThe term Sector Buffalo means Coast Guard
			 Sector Buffalo of the Ninth Coast Guard District.
				(3)Study
			 areaThe term study area means the area consisting
			 of approximately 31 acres of real property and any improvements thereon that
			 are commonly identified as Coast Guard Sector Buffalo, located at 1 Fuhrmann
			 Boulevard, Buffalo, New York, and under the administrative control of the Coast
			 Guard.
				(c)Study
				(1)In
			 generalWithin 12 months after the date on which funds are first
			 made available to carry out this section, the Commandant shall conduct a
			 project proposal report of the study area and shall submit such report to the
			 Committee on Commerce, Science, and Transportation of the Senate and the
			 Committee on Transportation and Infrastructure of the House of
			 Representatives.
				(2)RequirementsThe
			 project proposal report shall—
					(A)evaluate the most
			 cost-effective method for providing shore facilities to meet the operational
			 requirements of Sector Buffalo;
					(B)determine the
			 feasibility of consolidating and relocating shore facilities on a portion of
			 the existing site, while—
						(i)meeting the
			 operational requirements of Sector Buffalo; and
						(ii)allowing the
			 expansion of operational requirements of Sector Buffalo; and
						(C)contain a
			 preliminary plan for the design, engineering, and construction of the proposed
			 project, including—
						(i)the
			 estimated cost of the design, engineering, and construction of the proposed
			 project;
						(ii)an
			 anticipated timeline of the proposed project; and
						(iii)a
			 description of what Federal lands, if any, shall be considered excess to Coast
			 Guard needs.
						(d)LimitationNothing
			 in this section shall affect the current administration and management of the
			 study area.
			
